            Case 2:20-cr-00116-JLR Document 36 Filed 04/22/21 Page 1 of 2




1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
7                                  AT SEATTLE
8    UNITED STATES OF AMERICA,                  NO. CR20 - 116 JLR
               Plaintiff,
9
                                                ORDER ON MOTION TO CONTINUE
10         v.                                   TRIAL DATE

11   DAVID MARTIN,
              Defendant.
12

13          THIS COURT FINDS, pursuant to 18 U.S.C. § 3161 (h)(7)(A), that the

14   ends of justice will best be served by a continuance, and that they outweigh the

15   best interests of the public and the defendant in a speedy trial and that the

16   defendant has agreed to waive his Speedy Trial Act rights; and the facts of the

17   motion are hereby incorporated.

18         THIS COURT FURTHER FINDS, pursuant to 18 U.S.C. § 3161 (h)(7)(iv),

19   that the failure to grant a continuance would result in a miscarriage of justice and

20   would deny counsel for the defendant the reasonable time necessary for effective

21   preparation and negotiation considering the exercise of due diligence,

22         IT IS HEREBY ORDERED that the trial in this matter will be continued

23   from June 27, 2021, until October 12, 2021, and the period of delay from June 27,

24   2021, to October 12, 2021 is excluded in computing the time within which the trial

25


     ORDER ON MOTION TO CONTINUE TRIAL DATE                       THE GEISNESS LAW FIRM
                                                                         PO Box 11785
       Page - 1
                                                                  Bainbridge Island, WA 98110
                                                                        (206) 455 - 4689
           Case 2:20-cr-00116-JLR Document 36 Filed 04/22/21 Page 2 of 2




1    must commence, pursuant to 18 U.S.C. § 3161 (h)(7)(A). The pretrial motions
2    deadline is extended to August 30, 2021.
3

4                      22nd
           DONE this _________ day of April, 2021.

5

6

7
                                                A
                                           __________________________________
                                           The Honorable James L. Robart
                                           United States District Court Judge
8

9

10   Presented by:

11    s/ Peter Geisness
     Peter Geisness, WSBA # 30897
12   Email: peter@geisnesslaw.com
     Attorney for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25


     ORDER ON MOTION TO CONTINUE TRIAL DATE                   THE GEISNESS LAW FIRM
                                                                     PO Box 11785
       Page - 2
                                                              Bainbridge Island, WA 98110
                                                                    (206) 455 - 4689
